Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Specie IX in the reply filed on Aug 20, 2021 is acknowledged. 
Claims 3-9, 13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Aug. 20, 2021.
An office action directed to claims 1-2, 10-12, 14 and 16-20 follows

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed June 9, 2020 is acknowledged and has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 14, the recitation described the vehicle as including only single wheel. It is entirely not clear how a vehicle 
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, 14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama (US 2010/0219011). Shimoyama teaches a self-balancing electric vehicle comprising a wheel (30a, 30b) having an axle (21a, 21b) coupled to a body (50, 70) of a vehicle by a mechanical linkage (40, 41) wherein the body of the vehicle is tiltable about a pitch axis coaxial (e.g., tilt angle θ) with the wheel axle; the body is further tiltable with respect to the wheel axle about a roll axis orthogonal to the pitch axis (e.g., angle φ), a rotary tilt actuator (43) coupled to the mechanical linkage for controlling roll (¶0077), a motor (22a, 22b) for driving the wheel, one or more orientation sensors (24a, 24b, 42, 55, 56, 62) coupled to the vehicle, a motor controller (80 in general) operable to receive, from one or more sensors, first orientation information indicating a pitch orientation (sensor 55, see ¶0081 angular velocity in pitch direction converted to angular value in radians) of the body with respect to the pitch axis, the controller configured to maintain selected balance angle (stabilization of θ) with respect to the pitch axis (see ¶¶0084, 0085), and/or second orientation (information indicating roll orientation (via sensor 42) to cause the motor to provide propulsion of the vehicle based on the first information and to cause the tilt actuator to adjust body orientation based on the second information, the body including a loading section (70) for accommodating cargo, the arrangement constituting a pair of wheels.
As regards claims 1 and 18, the reference to Shimoyama, while teaching a wheel motor, fails to teach that the wheel motor is a “hub motor” which is interpreted as being a motor integrated into the wheel hub. The provision of in-wheel motors is notoriously old and well known in the building of compact electric-drive vehicles, and it would have been 
As regards claims 2 and 20, the reference to Shimoyama, while teaching an inverted pendulum-type vehicle, does not explicitly teach adjusting a balance angle offset parameter to effectively cause the motors to propel the vehicle by forcing a pitch axis offset. Inverted pendulum transport vehicles are established as being well known in the art as operable by an on board user by the user providing a balance angle offset to drive propulsion, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the controller of the vehicle of Shimoyama as responsive to a balance angle shift (e.g., by a user) to provide the well-known operative facility of an on-board user controlling vehicle speed and direction by shifting weight, for the purpose of allowing the vehicle to additionally be directed by a user thereon.
As regards claim 12, the vehicle taught by Shimoyama, while teaching a loading region (70) for accommodating cargo, does not explicitly call this region a compartment. It is well known to provide a cargo compartment which may be closed for the purpose of protecting the cargo from unauthorized removal, and/or from being exposed to ambient elements. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the loading region as explicitly being a “compartment” for the purpose of protecting the cargo from unauthorized removal, and/or from being exposed to ambient elements, beneficially providing a more secure environment for the load carried.
As regards claim 14, the vehicle taught by Shimoyama does not expressly teach that the wheel is an only or single wheel. It is understood that the number of ground-engaging wheels of a vehicle capable of balancing itself may reasonably be varied (e.g., to adjust the cost of the number of wheels, motors, drive circuits, bearings, etc.), and it would have been obvious to one of ordinary skill in the art at the time of the invention 
As regards claim 17, the reference to Shimoyama, while teaching the functions of the sensors and controlling of motor and tilt actuator, does not explicitly teach these functions are taken as method steps, however it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to operate the controller according to the functions which are disclosed (stabilizing θ via propulsion motor control, propelling via motor control and controlling tilt (φ) via the roll actuator (functions at least at ¶¶0077, 0081, 0084, 0085) for the purpose of achieving operation of the vehicle in practical use.

Claims 10, 11 and 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama in view of Takenaka et al. (US 2018/0057050). The reference to Shimoyama is discussed above, and while teaching an actuator arrangement for the roll axis control, does not explicitly teach the linkage being a four-bar linkage including a strut extending between the body and the axle of the wheel; a rod having a first end coupled either to the body or to a frame connected to the axle, the rod extending at least partially between the body and the frame; and an arm coupled to the rotary actuator and to a second end of the rod; wherein rotation of the rotary actuator causes the rod to exert a tilting force on the body of the vehicle, wherein the strut and the rotary actuator are fixed to the body, and the rod is pivotably coupled to the arm and to the frame. Takenaka et al. teach that in connecting a vehicle body (2) to vehicle wheel axle or frame (6f) for tilting about a roll axis, it is known to provide a linkage between the body and axle or frame as being a four-bar linkage including a strut (7f) extending between the body and the axle/frame of the wheel; a rod (11f) having a first end coupled either to the body (2) or to a frame connected to the axle (6f), the rod extending at least partially between the body and the frame; and an arm (10f) coupled to the rotary actuator (9f) and to a second end of the rod; wherein rotation of the rotary actuator causes the rod to exert a tilting force on the body of the vehicle, wherein the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brooks teaches a vehicle with accommodating platform movable around a roll axis; Kamen et al. and Ishii teach well known inverted pendulum vehicle propulsion arrangements where shifting of a center of gravity and resultant change of pitch axis causes a motor arrangement to propel the vehicle; Odien teaches a known transport vehicle capable of moving about both roll and pitch axes; Lofstrand teaches a vehicle having an accommodating platform movable around both roll and pitch axes.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616